DETAILED ACTION

1.	This is an allowance of application 16/768,239.
2.	Claims 2-7, 10 and 20 are cancelled.
3.	Claims 1, 8-9, 11-19 and 21-25 are allowed.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  to correct indefinite issue of  claim 17 (parentheses)
Claim 17 now reads as follows:
17.	The assembly of floating vessels of claim 16, wherein the first floating vessel is a Floating Storage and Regasification Unit (FSRU) ship, and the second floating vessel is a liquefied natural gas (LNG) carrier.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: prior art search does not disclose the limitations of the independent claims, where the mooring configuration is novel.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571) 272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/LARS A OLSON/Primary Examiner, Art Unit 3617